DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2442738A, hereinafter referred to as GB’738.
Referring to claim 1, GB’738 teaches in figures 5-6 a dry pump comprising, 
a plurality of stators; a rotor (plurality of stators and rotor assembly; page 14 lines 9-21),
a diluent gas introduced into either a gas outlet port of the dry pump or a gas exhaust pipe connected to the gas outlet port (figure 6 shows outlet 266 leading into outlet 270), and 
a control valve (page 17 last paragraph teaches the use of a control valve to control pressure).
Referring to the limitations “which sucks in a gas exhausted from a process chamber,” “exhausting the gas while compressing the gas in cooperation with the plurality of stators,” “heated using a heat generated from the dry pump,” and “adjusting exhaust of the diluent gas” is 
Referring to claim 2, the limitation “by introducing the diluent gas, a gas in either the gas outlet port or the gas exhaust pipe is heated to a temperature of not less than a value for preventing a deposition of a reaction product,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 7, GB’738 taches at least a part of the sealing gas is exhausted through the gas outlet port of the dry pump (outlet channel 266; page 16 lines 14-23).  
Referring to claim 8, GB’738 teaches the sealing gas is introduced into a pump chamber of the dry pump (inlet channel 260; page 15 lines 6-16).  
Referring to claim 11, GB’738 teaches the diluent gas is a nitrogen (N2) gas (nitrogen gas; page 7 lines 14-18).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5846062, hereinafter referred to as Yanagisawa, in view of JP2004293466, hereinafter referred to as JP’466 (applicant’s provided translation will be used).
Referring to claim 1, Yanagisawa teaches a dry pump (dry type vacuum pump; column 2 lines 15-20; column 4 lines 7-10 and figure 1) which sucks in a gas exhausted from a process chamber (process gas admittance port 11; column 4 lines 19-22 and figure 1) comprising; 
a plurality of stators and a rotor (stators 21a-26b and rotors 20a, 20b; column 4 lines 35-45 and figure 2). Yanagisawa teaches the gas is 
Yanagisawa does not explicitly teach a diluent gas that is heated using a heat generated from the dry pump and is introduced into either a gas outlet port of the dry pump or a gas exhaust pipe connected to the gas outlet port, and the diluent gas is heated.  
JP’466 teaches in [0018]-[0020] a vacuum pump that uses a diluent (purge) gas at the end of the vacuum pump (fed at the end stage pump chamber) and uses the pump chamber to preheat the purge gas.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a diluent gas as taught by JP’466 in the device of Yanagisawa as they are both in the art of vacuum pumps and JP’466 teaches in [0005] that in the art of vacuum pumps purge gases are known to be used to prevent coagulation of the gases.
Referring to the limitations “which sucks in a gas exhausted from a process chamber,” “exhausting the gas while compressing the gas in cooperation with the plurality of stators,” “heated using a heat generated from the dry pump,” and “adjusting exhaust of the diluent gas” is considered to be intended usage. Since the prior art teaches the structure 
Referring to claim 2, the limitation “by introducing the diluent gas, a gas in either the gas outlet port or the gas exhaust pipe is heated to a temperature of not less than a value for preventing a deposition of a reaction product,” this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 7, JP’466 taches at least a part of the sealing gas is exhausted through the gas outlet port of the dry pump ([0018] teaches it goes into the final pump chamber).  
Referring to claim 8, JP’466 teaches the sealing gas is introduced into a pump chamber of the dry pump ([0018] teaches it goes into the final pump chamber).  
Referring to claim 9, JP’466 teaches an outlet port through which the sealing gas is exhausted to the outside of the dry pump is provided in an upstream vicinity of an inlet port through which the sealing gas is introduced into the pump chamber of the dry pump (gas goes through line 
Referring to claim 10, JP’466 teaches the sealing gas is introduced into a final chamber of the pump chamber of the dry pump (lines 32c and 32d).
Referring to claim 11, JP’466 teaches the diluent gas is a nitrogen (N2) gas (nitrogen gas; [0032]).  
Referring to claim 12, JP’466 teaches the introduction of the diluent gas is controlled by a control device (pressure reducing valve 30 and shutoff valve 31; [0032]).
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive.
Applicant argues for the new limitations in claim 1 regarding a control valve adjusting exhaust of a diluent gas.
Examiner argues that “adjusting exhaust of a diluent gas” is considered to be intended usage. In response to applicant's argument that the prior arts do not teach the new limitation of claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        03/09/2021